DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Arguments
 	Applicant's arguments filed 06/03/2022 with respect to claim(s) 1 and 9 have been considered but are moot in view of the new ground(s) of rejection. 	Applicant’s arguments:	On pgs. 8-11, Applicant argues that previously cited prior art Hwang et al. (US 2019/0357025 A1) does not teach “receiving, from a network, information related to a first mapping relationship between each of normal resource pools and each of exceptional resource pools” and “performing a first sidelink transmission based on at least one normal resource pool”, “performing a second sidelink transmission based on the at least one exceptional resource pool”, and “wherein the at least one exceptional resource pool is mapped to the at least one normal resource pool”. Particularly, Applicant argues that “Hwang’s reference to FIGS. 7 and 9A each as a “first embodiment” does not mean that FIGS. 7 and 9A are the same embodiment, but instead that each is a first embodiment of respective scenarios of transmitting exceptional resource information (FIG. 7) and transmitting normal resource information (FIG. 9A). Therefore, … the claimed “mapping relationship” is flawed, because it is based on an incorrect interpretation of Hwang” (pg. 10 of the remarks). 	Examiner’s response:	As explained in the Advisory Action filed 06/10/2022, it is true that Hwang teaches multiple embodiments (i.e., first, second, and third embodiments). However, Fig. 7 and [0070]-[0071] and Fig. 9A and [0081]-[0084] correspond to the first embodiment that deals with “inter-carrier resource information to support a multi-carrier V2X operation”. Hwang further discloses system information includes information on pools corresponding to V2X carriers, such as inter-freqinfo list = {21, 22, 23, 34}, where only carrier 21 is an exceptional pool (Fig. 7, [0070]-[0071]) and a common normal pool (Fig. 9A, [0081]-[0084]). The claimed limitation “receiving … information related to a first mapping relationship between each of normal resource pools and each of exceptional resource pools” is the carrier 21 that is an exceptional pool and a common normal pool indicated in a system information. The Examiner notes that the word “related” gives the limitation a broader reasonable interpretation. Applicant may want to use the word “to indicate”. 	Furthermore, Lu et al. (US 2019/0191442 A1) is used as a base reference to teach a wireless device receives a SIB with first resource pool for non-normal communication and second resource pool for normal communication. The wireless device then uses the second resource pool during normal communication and based on a triggering event, the wireless device switches to the first resource pool. Hwang is combined with Lu to teach that the exceptional transmission pool and the normal transmission pool have the same carrier configured for exceptional and normal transmissions. 	The Examiner also notes to have cited Samsung – V2X Multi-carrier operation: mode 4 operation enhancement (R2-1701355) in the pertinent section of the previous Office Action filed 04/05/2022. Samsung teaches in section 2 a SIB 21 for exceptional pool and normal common pool per carrier which may read on the claimed limitation “first mapping relationship”. 	However, in view of the amendment filed 06/03/2022, the Examiner provides a new rejection based on Lu in view of Hwang and new prior art Loehr et al. (US 2019/0053251 A1).

Examiner’s Note
 	In an attempt to place the case in condition for allowance, the Examiner contacted Mr. Won S. Yoon (Reg. No. 71,058) to clarify whether there is support for the new limitations. Particularly, it appears there is no support for performing the steps of “selecting a resource pool within a plurality of resource pools, wherein one resource pool is selected based on that a single resource pool is configured to be used, and where a plurality of resource pools, whose related priority list includes a highest priority of a sidelink logical channel in a medium access control (MAC) protocol data unit (PDU) to be transmitted, are selected based on that multiple resource pools are configured to be used; randomly selecting time and frequency resources for sidelink (SL)-shared channel (SCH) and sidelink control information (SCI) of a sidelink grant from the selected resource pool, wherein allowed selections for time and frequency resources can be chosen with equal probability, based on a random function; using the sidelink grant to determine a set of time resources in which transmission of SCI and transmission of a first transport block occur; and considering the sidelink grant to be a configured sidelink grant occurring in the set of time resources starting at a beginning of a first available sidelink control (SC) period” for “the first sidelink transmission” and “the second sidelink transmission”, wherein the first sidelink transmission is performed based on at least one normal resource pool and the second sidelink transmission is performed based on the at least one exceptional resource pool. Furthermore, it is not clear whether the selection of a resource pool is referring to the normal resource pool and/or the exceptional resource pool and whether the plurality of resource pools include the at least one normal resource and/or the at least one exceptional resource pool. Therefore, the Examiner suggested to amend the limitations to recite “receiving, from a network, information indicating a first mapping relationship between a plurality of normal resource pools and a plurality of exceptional resource pools” and “selecting a resource pool within [[a]] the plurality of resource pools, wherein the selected resource pool is the at least one normal resource pool for the first sidelink transmission and the at least one exceptional resource pool for the second sidelink transmission”. 

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claim(s) 1, 3-4, 6-9, 11-12, and 14-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claims 1 and 9 recite wherein the first sidelink transmission and the second sidelink transmission includes: 	selecting a resource pool within a plurality of resource pools, wherein one resource pool is selected based on that a single resource pool is configured to be used, and where a plurality of resource pools, whose related priority list includes a highest priority of a sidelink logical channel in a medium access control (MAC) protocol data unit (PDU) to be transmitted, are selected based on that multiple resource pools are configured to be used; randomly selecting time and frequency resources for sidelink (SL)-shared channel (SCH) and sidelink control information (SCI) of a sidelink grant from the selected resource pool, wherein allowed selections for time and frequency resources can be chosen with equal probability, based on a random function; using the sidelink grant to determine a set of time resources in which transmission of SCI and transmission of a first transport block occur; and considering the sidelink grant to be a configured sidelink grant occurring in the set of time resources starting at a beginning of a first available sidelink control (SC) period.	There is no support for performing the limitations (steps) for the first sidelink transmission and the second sidelink transmission.	Claims 3-4, 6-8 and 11-12, 14-16 are rejected based on their dependency to claims 1 and 9, respectively.
 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claim(s) 1, 3-4, 6-9, 11-12, and 14-16  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Claims 1 and 9 recite wherein the first sidelink transmission and the second sidelink transmission includes: selecting a resource pool within a plurality of resource pools. Claims 1 and 9 further recite performing a first sidelink transmission based on at least one normal resource pool, wherein the at least one normal resource pool is selected among the normal resource pools and selecting at least one exceptional resource pool among the exceptional resource pools … and performing a second sidelink transmission based on the at least one exceptional resource pool. Since the resource pool selection is included in the first sidelink transmission and the second sidelink transmission, it is not clear if the selection of the resource pool is the at least one normal resource pool and/or the at least one exceptional resource pool. It is also not clear if the plurality of resource pools include or not include the normal resource pools and/or the exceptional resource pools for the first sidelink transmission and the second sidelink transmission.	Claims 3-4, 6-8 and 11-12, 14-16 are rejected based on their dependency to claims 1 and 9, respectively.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3, 6-7, 9, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0191442 A1) in view of Hwang et al. (US 2019/0357025 A1) and Loehr et al. (US 2019/0053251 A1).

Regarding claim 1, Lu discloses A method for performing sidelink transmission in an exceptional case by a user equipment (UE) in a wireless communication system, the method comprising (abstract, title: wireless device uses first resource pool for exceptional sidelink communication with another device):
performing synchronization with a base station or global navigation satellite system (GNSS) (Fig. 2: wireless device connects with a base station 215 and 215a. [0128]: upon a loss of synchronization towards the base station, exceptional resources may be used);
receiving, from a network, information related to normal resource pools and exceptional resource pools (Fig. 4: step 402. [0112]-[0113]: wireless device receives from a network node a SIB or dedicated signaling (=information) with an indication of resource associated with first resource pool for non-normal communication (=exceptional resource pools) and second resource pool for normal communication (=normal resource pools));
performing a first the sidelink transmission based on at least one normal resource pool ([0112]-[0113]: wireless device uses resources of second resource pool during normal communication with another device using a sidelink operation), wherein the at least one normal resource pool is selected among the normal resource pools ([0113]: the resources are selected from the second resource pool for normal communication); 
detecting occurrence of the exceptional case (Fig. 4: steps 404-406. [0114]-[0116]: wireless device identifies a need for exceptional communication based on a triggering event);
selecting at least one exceptional resource pool among the exceptional resource pools based on the occurrence of the exceptional case (Fig. 4: step 408. [0116]-[0117]: based on the triggering event, the wireless device selects at least one resource from the first resource pool); and
performing a second sidelink transmission based on the at least one exceptional resource pool ([0112]: sidelink operation. Fig. 4: step 410. [0120]: wireless device transmits a message using the at least one resource selected from the first resource pool).
Lu does not disclose the SIB or dedicated signaling (=information) are related to a first mapping relationship between each of normal resource pools and each of exceptional resource pools; and selecting at least one exceptional resource pool … based on … the first mapping relationship; and wherein the at least one exceptional resource pool is mapped to the at least one normal resource pool; and wherein a carrier used for the first sidelink transmission is also used for the second sidelink transmission, and wherein the first sidelink transmission and the second sidelink transmission includes: selecting a resource pool within a plurality of resource pools, wherein one resource pool is selected based on that a single resource pool is configured to be used, and where a plurality of resource pools, whose related priority list includes a highest priority of a sidelink logical channel in a medium access control (MAC) protocol data unit (PDU) to be transmitted, are selected based on that multiple resource pools are configured to be used; randomly selecting time and frequency resources for sidelink (SL)-shared channel (SCH) and sidelink control information (SCI) of a sidelink grant from the selected resource pool, wherein allowed selections for time and frequency resources can be chosen with equal probability, based on a random function; using the sidelink grant to determine a set of time resources in which transmission of SCI and transmission of a first transport block occur; and considering the sidelink grant to be a configured sidelink grant occurring in the set of time resources starting at a beginning of a first available sidelink control (SC) period.
However, Hwang discloses SIB (=information) are related to a first mapping relationship between each of normal resource pools and each of exceptional resource pools ([0007]: base station sends to a terminal system information including information on pools corresponding to V2X carriers, i.e., Fig. 7, [0070]-[0071]: in a first embodiment, the system information includes per-carrier exceptional transmission pools, such as inter-freqinfo list = {21, 22, 23, 34}, where only carrier 21 is an exceptional pool and Fig. 9A, [0081]-[0084]: in the first embodiment, the system information includes per-carrier common normal transmission pools, such as inter-freqinfo list = {21, 22, 23, 34}, where only carrier 21 is a common normal pool. Note: figures 7 and 9A and [0070]-[0071] and [0081]-[0084] disclose the same first embodiment where a base station transmits SIB21 with exceptional transmission pool and common normal transmission pool per carrier, i.e., carrier 21); and 
selecting at least one exceptional resource pool … based on … the first mapping relationship (Fig. 7, [0070]-[0071]: V2X UE 200 selects an exceptional pool based on a radio link failure (=exceptional case) and the system information, i.e. SIB 21. The system information includes per carrier information for exceptional transmission pool and common normal transmission pool (=first mapping relationship), see Fig. 7 and 9A and [0070]-[0071] and [0081]-[0084] disclose the same first embodiment where a base station transmits SIB21 with exceptional transmission pool and common normal transmission pool per carrier, i.e., carrier 21); and 
wherein the at least one exceptional resource pool is mapped to the at least one normal resource pool (Figs. 7 and 9A and [0070]-[0071] and [0081]-[0084] disclose the same first embodiment where a base station transmits SIB21 with exceptional transmission pool and common normal transmission pool per carrier, i.e., carrier 21); and 
wherein a carrier used for the first sidelink transmission is also used for the second sidelink transmission (Figs. 7 and 9A and [0070]-[0072] and [0081]-[0085] disclose the same first embodiment where a base station transmits SIB21 with exceptional transmission pool and common normal transmission pool per carrier, i.e., carrier 21. The V2X UE 200 transmits data using the corresponding per-carrier exceptional TX pool, i.e., carrier 21, for V2X traffic when RLF occurs (=second sidelink transmission) in Fig. 7 and the corresponding per-carrier common normal TX pool, i.e., carrier 21, for V2X traffic in idle mode (=first sidelink transmission) in Fig. 9A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB, as taught by Lu, to include exceptional pool and common normal pool per carrier, as taught by Hwang, and program the wireless device, as taught by Lu, to select an exceptional pool based on radio link failure and the received system information, as taught by Hwang.
Doing so supports V2X services of multiple operators by managing V2X resources and balancing load efficiently to process the V2X communications services on multiple carriers (Hwang: [0011]).
Lu in view of Hwang does not disclose wherein the first sidelink transmission and the second sidelink transmission includes: selecting a resource pool within a plurality of resource pools, wherein one resource pool is selected based on that a single resource pool is configured to be used, and where a plurality of resource pools, whose related priority list includes a highest priority of a sidelink logical channel in a medium access control (MAC) protocol data unit (PDU) to be transmitted, are selected based on that multiple resource pools are configured to be used; randomly selecting time and frequency resources for sidelink (SL)-shared channel (SCH) and sidelink control information (SCI) of a sidelink grant from the selected resource pool, wherein allowed selections for time and frequency resources can be chosen with equal probability, based on a random function; using the sidelink grant to determine a set of time resources in which transmission of SCI and transmission of a first transport block occur; and considering the sidelink grant to be a configured sidelink grant occurring in the set of time resources starting at a beginning of a first available sidelink control (SC) period.
However, Loehr discloses wherein the first sidelink transmission and the second sidelink transmission includes ([0100]-[0101]: in Mode 2 (UE-autonomous resource selection), SIB 18 includes resource pools, such as commTxPoolNormalCommon and commTxPoolExceptional. [0140]: Mode 2 autonomous resource selection for single radio resource pool and multiple radio resource pools): 
selecting a resource pool within a plurality of resource pools ([0143]-[0144]: “if configured by upper layers to use a single pool of resources:” and “select that pool of resources for use”), 
wherein one resource pool is selected based on that a single resource pool is configured to be used ([0143]-[0144]: “if configured by upper layers to use a single pool of resources:” and “select that pool of resources for use”), and 
where a plurality of resource pools, whose related priority list includes a highest priority of a sidelink logical channel in a medium access control (MAC) protocol data unit (PDU) to be transmitted, are selected based on that multiple resource pools are configured to be used ([0145]-[0146]: “if configured by upper layers to use multiple pools of resources:” and “select a pool of resources for use from the pools of resources configured by upper layers whose associated priority list includes the priority of the highest priority of the sidelink logical channel in the MAC PDU to be transmitted”); 
randomly selecting time and frequency resources for sidelink (SL)-shared channel (SCH) and sidelink control information (SCI) of a sidelink grant from the selected resource pool ([0148]: “randomly select the time and frequency resources for SL-SCH and SCI of a sidelink grant from the selected resource pool”), 
wherein allowed selections for time and frequency resources can be chosen with equal probability, based on a random function ([0148]: “The random function shall be such that each of the allowed selections can be chosen with equal probability”); 
using the sidelink grant to determine a set of time resources in which transmission of SCI and transmission of a first transport block occur ([0149]: “use the selected sidelink grant to determine the set of subframes in which transmission of SCI and transmission of first transport block occur”); and 
considering the sidelink grant to be a configured sidelink grant occurring in the set of time resources starting at a beginning of a first available sidelink control (SC) period ([0150]: “consider the selected sidelink grant to be a configured sidelink grant occurring in those subframes starting at the beginning of the first available SC Period”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB, as taught by Lu, to include resource pools for normal common communication and exceptional communication in mode 2 autonomous resource selection for single radio resource pool and multiple radio resource pools, as taught by Loehr.
Doing so provides a differentiation between being configured with a single radio resource pool or multiple radio resource pools in Mode 2 autonomous resource selection based on a known 3GPP standard document TS 36.321 v13.0.0, section 5.14 (Loehr: [0140]).

Regarding claim 9, Lu discloses A user equipment (UE) configured to operate in a wireless communication system, the UE comprising (Fig. 2, [0076]: wireless communication network 200 and wireless device 210. Fig. 3, [0099]: wireless device 300):
a transceiver (Fig. 3: radio front-end circuitry 310); and
a processor (Fig. 3: processing circuitry 315); and 
a memory storing instructions that, based on being executed by the processor, control the UE to perform operations comprising: (Figs. 3, [0103]: computer-readable storage medium 330 stores instructions executed by processing circuitry 315);
performing synchronization with a base station or global navigation satellite system (GNSS) (Fig. 2: wireless device connects with a base station 215 and 215a. [0128]: upon a loss of synchronization towards the base station, exceptional resources may be used);
receiving, from a network through the transceiver, information related to normal resource pools and exceptional resource pools (Fig. 4: step 402. [0112]-[0113]: wireless device receives from a network node a SIB or dedicated signaling (=information) with an indication of resource associated with first resource pool for non-normal communication (=exceptional resource pools) and second resource pool for normal communication (=normal resource pools). [0104]: radio front-end circuitry 310receives signaling and/or data from network node);
performing, through the transceiver, a first the sidelink transmission based on at least one normal resource pool ([0112]-[0113]: wireless device uses resources of second resource pool during normal communication with another device using a sidelink operation. [0104]: radio front-end circuitry 310 transmits signaling and/or data to another wireless device), wherein the at least one normal resource pool is selected among the normal resource pools ([0113]: the resources are selected from the second resource pool for normal communication); 
detecting occurrence of an exceptional case (Fig. 4: steps 404-406. [0114]-[0116]: wireless device identifies a need for exceptional communication based on a triggering event);
selecting at least one exceptional resource pool among the exceptional resource pools based on the occurrence of the exceptional case (Fig. 4: step 408. [0116]-[0117]: based on the triggering event, the wireless device selects at least one resource from the first resource pool); and
performing, through the transceiver, a second sidelink transmission based on the at least one exceptional resource pool ([0112]: sidelink operation. Fig. 4: step 410. [0120]: wireless device transmits a message using the at least one resource selected from the first resource pool. [0104]: radio front-end circuitry 310 transmits signaling and/or data to another wireless device).
Lu does not disclose the SIB or dedicated signaling (=information) are related to a first mapping relationship between each of normal resource pools and each of exceptional resource pools; and selecting at least one exceptional resource pool … based on … the first mapping relationship; and wherein the at least one exceptional resource pool is mapped to the at least one normal resource pool; and wherein a carrier used for the first sidelink transmission is also used for the second sidelink transmission, and wherein the first sidelink transmission and the second sidelink transmission includes: selecting a resource pool within a plurality of resource pools, wherein one resource pool is selected based on that a single resource pool is configured to be used, and where a plurality of resource pools, whose related priority list includes a highest priority of a sidelink logical channel in a medium access control (MAC) protocol data unit (PDU) to be transmitted, are selected based on that multiple resource pools are configured to be used; randomly selecting time and frequency resources for sidelink (SL)-shared channel (SCH) and sidelink control information (SCI) of a sidelink grant from the selected resource pool, wherein allowed selections for time and frequency resources can be chosen with equal probability, based on a random function; using the sidelink grant to determine a set of time resources in which transmission of SCI and transmission of a first transport block occur; and considering the sidelink grant to be a configured sidelink grant occurring in the set of time resources starting at a beginning of a first available sidelink control (SC) period.
However, Hwang discloses SIB (=information) are related to a first mapping relationship between each of normal resource pools and each of exceptional resource pools ([0007]: base station sends to a terminal system information including information on pools corresponding to V2X carriers, i.e., Fig. 7, [0070]-[0071]: in a first embodiment, the system information includes per-carrier exceptional transmission pools, such as inter-freqinfo list = {21, 22, 23, 34}, where only carrier 21 is an exceptional pool and Fig. 9A, [0081]-[0084]: in the first embodiment, the system information includes per-carrier common normal transmission pools, such as inter-freqinfo list = {21, 22, 23, 34}, where only carrier 21 is a common normal pool. Note: figures 7 and 9A and [0070]-[0071] and [0081]-[0084] disclose the same first embodiment where a base station transmits SIB21 with exceptional transmission pool and common normal transmission pool per carrier, i.e., carrier 21); and 
selecting at least one exceptional resource pool … based on … the first mapping relationship (Fig. 7, [0070]-[0071]: V2X UE 200 selects an exceptional pool based on a radio link failure (=exceptional case) and the system information, i.e. SIB 21. The system information includes per carrier information for exceptional transmission pool and common normal transmission pool (=first mapping relationship), see Fig. 7 and 9A and [0070]-[0071] and [0081]-[0084] disclose the same first embodiment where a base station transmits SIB21 with exceptional transmission pool and common normal transmission pool per carrier, i.e., carrier 21); and 
wherein the at least one exceptional resource pool is mapped to the at least one normal resource pool (Figs. 7 and 9A and [0070]-[0071] and [0081]-[0084] disclose the same first embodiment where a base station transmits SIB21 with exceptional transmission pool and common normal transmission pool per carrier, i.e., carrier 21); and 
wherein a carrier used for the first sidelink transmission is also used for the second sidelink transmission (Figs. 7 and 9A and [0070]-[0072] and [0081]-[0085] disclose the same first embodiment where a base station transmits SIB21 with exceptional transmission pool and common normal transmission pool per carrier, i.e., carrier 21. The V2X UE 200 transmits data using the corresponding per-carrier exceptional TX pool, i.e., carrier 21, for V2X traffic when RLF occurs (=second sidelink transmission) in Fig. 7 and the corresponding per-carrier common normal TX pool, i.e., carrier 21, for V2X traffic in idle mode (=first sidelink transmission) in Fig. 9A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB, as taught by Lu, to include exceptional pool and common normal pool per carrier, as taught by Hwang, and program the wireless device, as taught by Lu, to select an exceptional pool based on radio link failure and the received system information, as taught by Hwang.
Doing so supports V2X services of multiple operators by managing V2X resources and balancing load efficiently to process the V2X communications services on multiple carriers (Hwang: [0011]).
Lu in view of Hwang does not disclose wherein the first sidelink transmission and the second sidelink transmission includes: selecting a resource pool within a plurality of resource pools, wherein one resource pool is selected based on that a single resource pool is configured to be used, and where a plurality of resource pools, whose related priority list includes a highest priority of a sidelink logical channel in a medium access control (MAC) protocol data unit (PDU) to be transmitted, are selected based on that multiple resource pools are configured to be used; randomly selecting time and frequency resources for sidelink (SL)-shared channel (SCH) and sidelink control information (SCI) of a sidelink grant from the selected resource pool, wherein allowed selections for time and frequency resources can be chosen with equal probability, based on a random function; using the sidelink grant to determine a set of time resources in which transmission of SCI and transmission of a first transport block occur; and considering the sidelink grant to be a configured sidelink grant occurring in the set of time resources starting at a beginning of a first available sidelink control (SC) period.
However, Loehr discloses wherein the first sidelink transmission and the second sidelink transmission includes ([0100]-[0101]: in Mode 2 (UE-autonomous resource selection), SIB 18 includes resource pools, such as commTxPoolNormalCommon and commTxPoolExceptional. [0140]: Mode 2 autonomous resource selection for single radio resource pool and multiple radio resource pools): 
selecting a resource pool within a plurality of resource pools ([0143]-[0144]: “if configured by upper layers to use a single pool of resources:” and “select that pool of resources for use”), 
wherein one resource pool is selected based on that a single resource pool is configured to be used ([0143]-[0144]: “if configured by upper layers to use a single pool of resources:” and “select that pool of resources for use”), and 
where a plurality of resource pools, whose related priority list includes a highest priority of a sidelink logical channel in a medium access control (MAC) protocol data unit (PDU) to be transmitted, are selected based on that multiple resource pools are configured to be used ([0145]-[0146]: “if configured by upper layers to use multiple pools of resources:” and “select a pool of resources for use from the pools of resources configured by upper layers whose associated priority list includes the priority of the highest priority of the sidelink logical channel in the MAC PDU to be transmitted”); 
randomly selecting time and frequency resources for sidelink (SL)-shared channel (SCH) and sidelink control information (SCI) of a sidelink grant from the selected resource pool ([0148]: “randomly select the time and frequency resources for SL-SCH and SCI of a sidelink grant from the selected resource pool”), 
wherein allowed selections for time and frequency resources can be chosen with equal probability, based on a random function ([0148]: “The random function shall be such that each of the allowed selections can be chosen with equal probability”); 
using the sidelink grant to determine a set of time resources in which transmission of SCI and transmission of a first transport block occur ([0149]: “use the selected sidelink grant to determine the set of subframes in which transmission of SCI and transmission of first transport block occur”); and 
considering the sidelink grant to be a configured sidelink grant occurring in the set of time resources starting at a beginning of a first available sidelink control (SC) period ([0150]: “consider the selected sidelink grant to be a configured sidelink grant occurring in those subframes starting at the beginning of the first available SC Period”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB, as taught by Lu, to include resource pools for normal common communication and exceptional communication in mode 2 autonomous resource selection for single radio resource pool and multiple radio resource pools, as taught by Loehr.
Doing so provides a differentiation between being configured with a single radio resource pool or multiple radio resource pools in Mode 2 autonomous resource selection based on a known 3GPP standard document TS 36.321 v13.0.0, section 5.14 (Loehr: [0140]).

Regarding claims 3 and 11, Lu in view of Hwang and Loehr discloses all features of claims 1 and 9 as outlined above. 
Lu does not disclose, but Hwang further discloses wherein the information includes a second mapping relationship between one or more carriers related to the normal resource pools and one or more carriers related to the exceptional resource pools (Figs. 7 and 9A and [0070]-[0071] and [0081]-[0084] disclose the same first embodiment where a base station transmits SIB21 with exceptional transmission pool and common normal transmission pool per carrier, i.e., carrier 21 has the exceptional pool and the common pool (=one or more carriers related to the normal resource pools and the exceptional resource pool)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB, as taught by Lu, to include exceptional pool and common normal pool per carrier, as taught by Hwang.
Doing so supports V2X services of multiple operators by managing V2X resources and balancing load efficiently to process the V2X communications services on multiple carriers (Hwang: [0011]).

Regarding claims 6 and 14, Lu in view of Hwang and Loehr discloses all features of claims 1 and 9 as outlined above. 
Lu does not disclose, but Hwang further discloses wherein a number of carriers for the at least one normal resource pool is the same as a number of carriers for the at least one exceptional resource pool (Figs. 7 and 9A and [0070]-[0071] and [0081]-[0084] disclose the same first embodiment where a base station transmits SIB21 with exceptional transmission pool and common normal transmission pool per carrier, i.e., only carrier 21 has the exceptional pool and the common pool (=same number of carriers for at least one normal resource pool and at least one exceptional resource pool)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB, as taught by Lu, to include common configuration information related to V2X sidelink communication comprising a list of transmit resource pools for normal and exceptional conditions for a number of possible carrier frequencies, as taught by Ayaz.
Doing so enables V2X sidelink communication for up to 8 possible carrier frequencies for both normal and exceptional conditions (Ayaz: [0058]).

Regarding claims 7 and 15, Lu in view of Hwang and Loehr discloses all features of claims 1 and 9 as outlined above. 
Lu further discloses wherein the exceptional case is one of a radio link failure (RLF), a handover, transition from an idle state to a connected state, or change of dedicated sidelink resource pools within a cell ([0115]-[0116]: exceptional communication is caused by triggering event, i.e. change in communication session, handover, failure of communication or signaling, etc.).

Regarding claim 16, Lu in view of Hwang and Loehr discloses all features of claim 1 as outlined above. 
Lu further disclose wherein the UE is in communication with at least one of a mobile device, a network, or autonomous vehicles other than the UE (Fig. 2: wireless device 210 is in communication with base station 215. [0086], [0090]: wireless device communicates with network nodes and another wireless device 210, i.e., a vehicle).

	Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0191442 A1) in view of Hwang et al. (US 2019/0357025 A1), Loehr et al. (US 2019/0053251 A1), and Ayaz et al. (US 2020/0100306 A1).

Regarding claims 4 and 12, Lu in view of Hwang and Loehr discloses all features of claims 1 and 9 as outlined above. 
Lu in view of Hwang does not disclose, but Ayaz discloses wherein the information includes a number of aggregated carriers for the exceptional resource pools or a number of the exceptional resource pools ([0058]: SIB (=information) includes common configuration information related to V2X sidelink communication (=mapping relationship): one transmit resource pool for exceptional condition (=number of exceptional resource pools)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the SIB, as taught by Lu, to include common configuration information related to V2X sidelink communication comprising a list indicating a number of transmit resource pools for normal and exceptional conditions, as taught by Ayaz.
Doing so enables V2X sidelink communication even in exceptional conditions, such as handover (Ayaz: [0058]).

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2019/0191442 A1) in view of Hwang et al. (US 2019/0357025 A1), Loehr et al. (US 2019/0053251 A1), and Patil et al. (US 2018/0049162 A1).

Regarding claim 8, Lu in view of Hwang and Loehr discloses all features of claim 1 as outlined above. 
Lu in view of Hwang does not disclose, but Patil discloses wherein the first mapping relationship between the normal resource pools and the exceptional resource pools is pre-configured or stored in a universal subscription identification module (USIM) of the UE ([0068]: the information regarding the exceptional resource pool and normal resource pool may be indicated in the configuration information obtained from the network or may be pre-configured. [0007]: the configuration information includes rules and/or conditions indicating which type of resource selection procedure may be used, i.e., sensing based resource selection procedure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration information comprising a list of transmit resource pools for normal and exceptional conditions, as taught by Lu, to be pre-configured, as taught by Patil. 
Doing so provides a system that can provide the configuration information to a UE by using a network entity or pre-configuration on the UE (Patil: [0068]) for resource selection procedure for V2V communications (Patil: [0007]).

Conclusion	 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/              Examiner, Art Unit 2478